Perbigny, J.
delivered the opinion of the court, Lefevre, the present plaintiff, was formerly defendant ih a suit where Bariteau, the present defendant, claimed a balance of accounts against him. The claim was sent before referees, who reported not only that Lefevre owed nothing to Bariteau, Imt that Bariteau was indebted ;o him' in a sum of IS35 dollars, 8⅞ cents; that report was made the judgment of the court, so far, as it settled the demand formed in that suit; but so much of it as went to award a bal-ancé in favour of the defendant was not confirmed, because the defendant «ouid not recover ia *439a suit from which he had mwely práfed to he dismissed; The prfesept suit is now brought to recover that identical balance, and he offered that same report as evidence of his claim. The defendant objected to its introduction, and being overruled, took a bill of exceptions, on which turps the . only question tqlje decided .on this appeal.
We are of opinion that a report of referees, in one case, cannot 'be used in another, unless it was made the judgment of the court; and cons sequently that a report confirmed in part is of no force as to the rest. The reasons áre obvious and many ; but among them the plainest is that, in the case where the referenc e takes place, the defendant, knowing that nothing further is to be decided than that which is at issue between the parties, may waive any objection to the defects of the report, and suffer it to be confirmed for So much as he considers to be just; but, the greatest injustice might be done him, could that report be afterwards used against him, beyond that which arnde the judgment of the court, perhaps, for want of opposition.
The report c«>uld not be received in evidence, in any shape ; it could not be offered as ^judgment, for it was no judgment, without the ©on-*440firmRtmi of the court ; it,c<ju 1 #¡ no' lie produced as testimony, for jfc«v referees, ¡jar from being; wilo esses, aet-as nidges, a ¡id hear the testimony of. others.
Livingston far the plaintiff, .More for the defendant. ;
It is, therefore, ordered, adjudged and decreed that the judgment of the parish court he aiH.tilled, avoided-and reversed; and that this case be remande 1 to he tried anew, with in-structionsto the pdge mot to aaltpil in e\ idem e, in; support of this daim, die report of t{ie referees, appointed in tjie case of Qiviteau vs. Lefe re.